DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Specification
The disclosure is objected to because of the following exemplary informalities: Paragraph [0011] on page 4 contains several sentences describing the Figures, that are each terminated with a semicolon “;”.  Each should be terminated with a period.  Applicant is respectfully reminded to review the specification/abstract/claims/drawings for all informalities, and correct them.    
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding independent claim 1:
At least line 4, 8 and 14 recite “first users”.  The term “first” connotes “one”.  How can you have more than one “first user”?
It is unclear what the purpose of the language “users traveling together in a vehicle” is.  The claim appears to be missing essential elements, as this terminology is essentially irrelevant to the claim.  I.e., there is no processing required to recognize or utilize a condition in which users are “traveling in a vehicle”.  At best, it is extra-solution activity that has no real bearing on the claim itself.  
It is unclear what “high interest” means.  There is no guidance within the claims as to how to determine such a condition (how to determine “interest”, how to “value” it [associate a number with interest? associate a general level (e.g., high/medium/ low/miniscule/irrelevant/repugnant)]).  E.g., at what point is something to be considered an “interest”, then at what further point is that “interest” to be considered “high”?  
It is not clear how each term of the phrase “topic candidate keywords” is determined.  There is no guidance provided within the claim.  How is a “topic” recognized/determined to be topical?  How does one recognize a “candidate”, and differentiate it from a non-candidate?  How is a keyword recognized/differentiated from any other word (see below)?
It is unclear what “user information” is.  The term appears to be overbroad.  It does not appear to encompass all user information/characteristics (e.g., weight in pounds, name, religious affiliation, day of the week that the user is currently 
It is unclear how a keyword is recognized/determined within a corpus of “user information” as being a “keyword” for the purposes of this claim.  Is “the” a keyword”?  No guidance has been provided in the claims as to what constitutes a “key” word.  And, is a “topic” word different than a “key” word.  If so, how are they distinguished?
It is unclear what specifically “topic information” is, and therefore how one skilled in the art goes about generating it.  It seems completely arbitrary.  There is no guidance in the claims as to how such a step is to be accomplished (I.e., it appears to be missing essential elements).  
Therefore, the scope of the claim is vague/ambiguous.


Claims 2-8 depend upon claim 1, and do not correct the issues raised regarding claim 1.  Therefore, these claims are likewise rejected.

Claims 9 and 10 are each substantially similar to claim 1, and do not correct the issues raised regarding claim 1.  Therefore, these claims are likewise rejected.


Further regarding claim 2:
This claim recites “so that topic candidate keywords … of the one or more second users … are given priority”.  It is not clear what the metes/bounds of this claim 

Further regarding claim 3:
This claim recites yet another category of user/users “third users”.  It is not clear how one distinguishes among users.  What makes first/second/third users different, and how is that characteristic recognized/determined?  E.g., can the claim encompass two “first users”, five “second users” and a “third user”?  How is that determined, and how are they categorized as such?  Therefore, the scope of the claim is vague/ambiguous.


Further regarding claim 4:
This claim recites yet another category of user/users “fourth users”.  It is not clear how one distinguishes among users.  What makes first/second/third/fourth users different, and how is that characteristic recognized/determined?  E.g., can the claim encompass two “first users”, five “second users”, and seven “fourth users”?  How is that determined, and how are they categorized as such?  And, the claim doesn’t recite / require third users.  How can there be first, second and fourth users, but no third users?
Additionally, the claim introduces a concept of ride duration.  It is unclear how ride duration is determined, and what exactly constitutes ride duration.  For instance, suppose a user exits the vehicle, then re-enters the vehicle after completing a task (e.g., buying a newspaper, eating lunch, etc.).  How does that affect the metes/bounds of the 


Further regarding claim 5:
It is not clear what an “acquisition source” is.  For example, dependent claim 6 indicates it is “an attribute” (i.e., an abstract concept / variable) or a social network service (i.e., a hardware [software embodied on hardware] real-world entity).  An “acquisition source” appears to be arbitrary / irrelevant or, at best, an extra-solution element.  Is it used in an algorithm to for calculation of a value, and if so, how?  It is not clear how a weight is established or used?  I appears arbitrary.  For instance, it appears to encompass a weight of zero (“0”), in which such a term would essentially be rendered irrelevant in a value calculation.  Therefore, the scope of the claim is vague/ambiguous.


Further regarding claim 6:
In addition to its dependency upon claim 5, this claim (at lines 3-6) are unclear because it is unclear whether a choice of 3 or 4 choices are being set forth as examples of an “acquisition source”.  And, line 2 of the claim requires a “plurality of acquisition sources”, while line 3 indicates that only one (“at least one”) choice is encompassed.  Therefore, the scope of the claim is vague/ambiguous.


Further regarding claim 7:
The language of the claim is not clear.  It recites another category of user/users “a fifth user”.  However, the claim doesn’t recite/require second, third or fourth users.  
There is a lack of antecedent basis for “the topic information”.  “Provided” to whom/what (in line 4)?  In line 5, it is unclear how the recited “keyword” is to be recognized, so as to “exclude” it.  Is there a matching of ascii terms that takes place?  If so, must matching be exact (exact words, cap v. small letters, etc.) or is there a similarity comparison?
Therefore, the scope of the claim is vague/ambiguous.


Further regarding claim 8:
The language of the claim is not clear.  It is not clear what mechanism is used to determine the recited evaluation value?  Is this value numeric, a level indicator (e.g., high/low/etc.)?  The claim recites “more people”.  Who are these “people”, how are they determined as having relevancy to set of users required by the parent claim?  They seem to be arbitrary (as do their “matters of interest”).  The claim appears to be encompassing the foisting of totally irrelevant “matters of interest” upon the set of “first users”, who may not even know anything whatsoever about such “more people”.  Suppose these “more people” have an extreme interest in Schrödinger’s equation and the Heisenberg Uncertainty Principle, but the set of first users are elementary school children?  How is such a condition precluded, or is it?
Therefore, the scope of the claim is vague/ambiguous.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-7 and 9-10 are rejected under 35 U.S.C. §103 as being unpatentable over Jamal Yousaf et al. (“Generalized multipath planning model for ride-Front. Comput. Sci., Vol. 8, No. 1, Higher Press and Springer-Verlag, Berlin, Germany, © 2014, pp. 100-118, hereafter referred to as “Yousaf”) in view of Hecht et al (US Patent Application Publication No. 2017/0351990, hereafter referred to as “Hecht”).

Regarding independent claim 1:  Yousaf teaches acquire user information which is information on each of first users traveling together in a vehicle; (See Yousaf Abstract discussing an exemplary use of social media to obtain current interests of ridesharing drivers and riders.) calculate evaluation values indicating high interest for the first users about each of a plurality of topic candidate keywords included in the user information of each of the first users; (See Yousaf page 110 §5.2.1 in the second paragraph discussing the initial recognition of topics [e.g., keywords) by determination that such topics/words were preceded by a “#”.) determine topic keywords based on each of the evaluation values of the plurality of topic candidate keywords; (See Yousaf page 110 §5.2.1 in the last full paragraph teaching the use of a tf-idf score to determine the most popular topic tags.) generate topic information from the topic keywords; (See Yousaf page 110 §5.2.1 through the first two full paragraphs on page 111 discussing the deriving of cosine similarity information regarding user retweets based on topics.)
However, Yousaf does not explicitly teach the remaining limitations as claimed.  Hecht, though, teaches An information processing apparatus comprising a processor configured to: (See Hecht Figure 2 showing an exemplary computing environment comprised of processors and storage.) and provide the topic information to the first users. (See Hecht paragraphs [0030]-[0035] teaching the providing of information [or a topic “tag”] to a ridesharing user.)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s subject matter to apply the teachings of Hecht for the benefit of Yousaf, because to do so provided a designer with options for implementing a system to facilitate obtaining co-passenger information, as taught by Hecht in the Abstract and [0050].  These references were all applicable to the same field of endeavor, i.e., management of ride sharing information.  


Regarding claim 3:  Yousaf teaches wherein the processor is configured to calculate 52the evaluation values so that topic candidate keywords included in user information of one or more third users who ride in the vehicle later among the first users are given priority as the topic keywords.  (See Yousaf page 110 §5.2.1 in the last full paragraph teaching the use of a tf-idf score to determine the most popular topic tags.)  

Regarding claim 4:  Yousaf teaches wherein the processor is configured to calculate the evaluation values so that topic candidate keywords included in user information of one or more fourth users who ride in the vehicle for a longer time among the first users are given priority as the topic keywords.  (See Yousaf page 111 §5.2.1 in the right column discussing long duration ride sharing and cosine similarity among users.)  

Regarding claim 5:  Yousaf does not explicitly teach the remaining limitations as claimed.  Hecht, though, teaches wherein the processor is configured to acquire the user information from a plurality of acquisition sources in which weights are set respectively and calculate the evaluation values of the topic candidate keywords based on weights corresponding to acquisition sources of user information in which the topic candidate keywords are included. (See Hecht paragraph [0185] teaching the use of exemplary sources such as social media servers.)

Regarding claim 6:  Yousaf does not explicitly teach the remaining limitations as claimed.  Hecht, though, teaches wherein the plurality of acquisition sources are, for each of the first users, at least one of user attribute information and information indicating matters of interest for the users set in advance, a user traveling history and an SNS (Social Network Service). (See Hecht paragraph [0185] teaching the use of exemplary sources such as social media servers.)

Regarding claim 7:  Yousaf does not explicitly teach the remaining limitations as claimed.  Hecht, though, teaches wherein the processor is configured to, when a fifth user who does not want the topic information to be provided is included in the first users, exclude a keyword included in the user information of the fifth user from the plurality of topic candidate keywords. (See Hecht paragraphs [0188] and [0195] discussing embodiments in which information sharing is limited.)

Claims 9 and 10 are each substantially similar to claim 1, and therefore likewise rejected.  


Claims 2 and 8 are rejected under 35 U.S.C. §103 as being unpatentable over Jamal Yousaf et al. (“Generalized multipath planning model for ride-sharing systems”, Front. Comput. Sci., Vol. 8, No. 1, Higher Press and Springer-Verlag, Berlin, Germany, © 2014, pp. 100-118, hereafter referred to as “Yousaf”) in view of Hecht et al (US Patent Application Publication No. 2017/0351990, hereafter referred to as “Hecht”) and Pappula (US Patent Application Publication No. 2015/0261828, hereafter referred to as “Pappula”).


Regarding claim 2:  Yousaf in view of Hecht does not explicitly teach the remaining limitations as claimed.  Pappula, though, teaches wherein the processor is configured to calculate the evaluation values so that topic candidate keywords included in user information of one or more second users who frequently ride in the vehicle among the first users are given priority as the topic keywords. (See Pappula paragraph [0090] teaching the assignment of various levels to users.)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s subject matter to apply the teachings of Pappula for the benefit of Yousaf in view of Hecht, because to do so provided a designer with options for implementing a system to facilitate the establishment of a social grouping in real time, as taught by 


Regarding claim 8:  Yousaf in view of Hecht does not explicitly teach the remaining limitations as claimed.  Pappula, though, teaches wherein the processor is configured to, when there is no topic candidate keyword whose evaluation value is equal to or higher than a predetermined threshold, determine the topic keyword from among a plurality of preset keywords indicating matters of interest for more people. (See Pappula paragraphs [0065]-[0070] teaching the use of default keywords.)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s subject matter to apply the teachings of Pappula for the benefit of Yousaf in view of Hecht, because to do so provided a designer with options for implementing a system to facilitate the establishment of a social grouping in real time, as taught by Pappula in the Abstract.  These references were all applicable to the same field of endeavor, i.e., management of social grouping information.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
Eagle, Nathan, et al., “Social Serendipity:  Mobilizing Social Software”, IEEE Pervasive Computing, Vol. 4, Issue 2, April-June 2005, pp. 28-34.
Use of user profiles, preferences, thresholds/weights, similarity scores (p. 29).  Capture user behavior history (p. 34).



US Patent Application Publications
Kameyama 	 				2009/0247151
Keyword classification ([0064]-[0068]).  Ranking, frequency (Fig. 4A, 4B).  Keyword groupings, genre codes (Fig. 5).  

Goldstein 	 				2018/0268051
Conversation analysis, parsing of key terms (Abstract).  






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




March 13, 2021